DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on the 16th of May, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12-33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2017/0332357 A1 to Xu et al. (Xu), in view of Publication No.: US 2019/0045452 A1 to Yang et al. (Yang). 
	As to Claims 1, 6 and 13, Xu discloses a computer-readable medium storing instructions thereon for, when executed by a processor, performing a method in a wireless device, comprising:
receiving a first anchor carrier in standalone spectrum shifted +/-2.5 kHz or +/-7.5 kHz from a 100 kHz raster grid (Fig. 6, ‘raster is spaced at 100 kHz grid. For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/-7.5 kHz. Thus, if only one NB-IoT RB is communicated in the edge band, the NB-IoT RB has to be on the raster (e.g., with small frequency error)’, ¶ 0110); 
receiving an indication on the first anchor carrier that the first anchor carrier is operated as one of an inband carrier or a guardband carrier (‘Fig. 7 illustrates an example deployment 700 of NB-IoT, according to certain aspects of the present disclosure. According to certain aspects, NB-IoT may be deployed in three broad configurations. In certain deployments, NB-IoT may be deployed in-band and coexist with legacy GSM/WCDMA/LTE system(s) deployed in the same frequency band. Wideband LTE channel, for example, may be deployed in various bandwidths between 1.4 MHz to 20 MHz, and there may be a dedicated RB 702 available for use by NB-IoT, or the RBs allocated for NB-IoT may be dynamically allocated (704)’, ¶ 0085).
Xu does not expressly discloses receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication.
Yang discloses receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz (‘specifically, if the operation mode of the cell, that is, the first cell of the transmit-end device is the standalone operation mode, the value of the preset field may be configured to the first value such as 00. A frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM network, or a scattered frequency spectrum’, ¶ 0285); and 
utilizing the first anchor carrier and the second carrier for data communication (‘if the operation mode of the cell, that is, the first cell of the transmit-end device is a guard-band operation mode, the value of the preset field may be configured to the second value such as 01. The frequency spectrum resource of the network of the first cell is a frequency spectrum resource in a guard bandwidth of the second cell. For example, networking is performed for narrow band Internet of Thing by using a frequency spectrum of a guard bandwidth of a frequency spectrum resource in an LTE network. For example, an LTE carrier of 10 MHz has a guard band of 500 kHz at each of two ends of a frequency spectrum, and each guard band may provide at least a frequency spectrum of 180 kHz for narrow band Internet of Thing’, ¶ 0286).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so as to provide ‘receiving a second carrier in standalone spectrum, the second carrier separated from the first Yang into Xu so as to effectively improve efficiency of data transmission between a transmit-end device and a receive-end device in wireless communication system, Yang ¶ 0006.  
As to Claim 14, Xu further discloses wherein the first anchor carrier and the second carrier are not separated by a guardband (‘the NB-IoT technology may be deployed "in-band", utilizing resource blocks within, for example, a normal long term evolution (LTE) spectrum or Global System for Mobile communications (GSM) spectrum. In addition, NB-IoT may be deployed in the unused resource blocks within a LTE carrier's guard -band, or "standalone" for deployments in dedicated spectrum’, ¶ 0035).  
As to Claim 15, Xu further discloses wherein the first anchor carrier and the second carrier comprise NB-IoT carriers (‘the NB-IoT technology may be deployed "in-band", utilizing resource blocks within, for example, a normal long term evolution (LTE) spectrum or Global System for Mobile communications (GSM) spectrum. In addition, NB-IoT may be deployed in the unused resource blocks within a LTE carrier's guard -band, or "standalone" for deployments in dedicated spectrum’, ¶ 0035).  
As to Claim 16, Yang further discloses wherein the second carrier is associated with the first anchor carrier (‘a frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM 
As to Claim 17, Yang further discloses wherein a plurality of second carriers are received, each of which is separated from a neighboring carrier by less than 400 kHz (‘a frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM network, or a scattered frequency spectrum’, ¶ 0285).  In addition, the same suggestion/motivation is used as the rejection for Claim 13.
As to Claims 7, 12 and 18, Xu discloses a computer-readable medium storing instructions thereon for when executed by a processor, performing a method in a network node, comprising: 
transmitting a first anchor carrier in standalone spectrum shifted +/-2.5 kHz or +/-7.5 kHz from a 100 kHz raster grid (Fig. 6, ‘raster is spaced at 100 kHz grid. For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/-7.5 kHz. Thus, if only one NB-IoT RB is communicated in the edge band, the NB-IoT RB has to be on the raster (e.g., with small frequency error)’, ¶ 0110); 
transmitting an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier (‘Fig. 7 illustrates an example deployment 700 of NB-IoT, according to certain aspects of the present disclosure. According to certain aspects, NB-IoT may be deployed in three broad 
Xu does not expressly discloses transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication.
However, Yang discloses transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz (‘specifically, if the operation mode of the cell, that is, the first cell of the transmit-end device is the standalone operation mode, the value of the preset field may be configured to the first value such as 00. A frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM network, or a scattered frequency spectrum’, ¶ 0285); and 
utilizing the first anchor carrier and the second carrier for data communication (‘if the operation mode of the cell, that is, the first cell of the transmit-end device is a guard-band operation mode, the value of the preset field may be configured to the second value such as 01. The frequency spectrum resource of the network of the first cell is a frequency spectrum resource in a guard bandwidth of the second cell. For example, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so as to provide ‘transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’ as disclosed by Yang into Xu so as to effectively improve efficiency of data transmission between a transmit-end device and a receive-end device in wireless communication system, Yang ¶ 0006.  
As to Claim 19, Xu further discloses wherein the first anchor carrier and the second carrier are not separated by a guardband (‘the NB-IoT technology may be deployed "in-band", utilizing resource blocks within, for example, a normal long term evolution (LTE) spectrum or Global System for Mobile communications (GSM) spectrum. In addition, NB-IoT may be deployed in the unused resource blocks within a LTE carrier's guard -band, or "standalone" for deployments in dedicated spectrum’, ¶ 0035).  
As to Claim 20, Xu further discloses wherein the first anchor carrier and the second carrier comprise NB-IoT carriers (‘the NB-IoT technology may be deployed "in-band", utilizing resource blocks within, for example, a normal long term evolution (LTE) spectrum or Global System for Mobile communications (GSM) spectrum. In addition, 
As to Claim 21, Yang further discloses wherein the second carrier is associated with the first anchor carrier (‘a frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM network, or a scattered frequency spectrum’, ¶ 0285).  In addition, the same suggestion/motivation is used as the rejection for Claim 18.
As to Claim 22, Yang further discloses wherein a plurality of second carriers are received, each of which is separated from a neighboring carrier by less than 400 kHz (‘a frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM network, or a scattered frequency spectrum’, ¶ 0285).  In addition, the same suggestion/motivation is used as the rejection for Claim 18.
As to Claims 23 and 31, Xu discloses a method in a user equipment (UE), comprising: 
transmitting a first anchor carrier In standalone spectrum shifted by a carrier gap stored in a receiving node (Fig. 6, ‘raster is spaced at 100 kHz grid. For NB-IoT, it has 
transmitting an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier (‘Fig. 7 illustrates an example deployment 700 of NB-IoT, according to certain aspects of the present disclosure. According to certain aspects, NB-IoT may be deployed in three broad configurations. In certain deployments, NB-IoT may be deployed in-band and coexist with legacy GSM/WCDMA/LTE system(s) deployed in the same frequency band. Wideband LTE channel, for example, may be deployed in various bandwidths between 1.4 MHz to 20 MHz, and there may be a dedicated RB 702 available for use by NB-IoT, or the RBs allocated for NB-IoT may be dynamically allocated (704)’, ¶ 0085).
Xu does not expressly discloses transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication.
However, Yang discloses transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz (‘specifically, if the operation mode of the cell, that is, the first cell of the transmit-end device is the standalone operation mode, the value of the preset field may be configured to the first value such as 00. A frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The 
utilizing the first anchor carrier and the second carrier for data communication (‘if the operation mode of the cell, that is, the first cell of the transmit-end device is a guard-band operation mode, the value of the preset field may be configured to the second value such as 01. The frequency spectrum resource of the network of the first cell is a frequency spectrum resource in a guard bandwidth of the second cell. For example, networking is performed for narrow band Internet of Thing by using a frequency spectrum of a guard bandwidth of a frequency spectrum resource in an LTE network. For example, an LTE carrier of 10 MHz has a guard band of 500 kHz at each of two ends of a frequency spectrum, and each guard band may provide at least a frequency spectrum of 180 kHz for narrow band Internet of Thing’, ¶ 0286).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so as to provide ‘transmitting a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’ as disclosed by Yang into Xu so as to effectively improve efficiency of data transmission between a transmit-end device and a receive-end device in wireless communication system, Yang ¶ 0006.  
As to Claim 24, Xu further discloses wherein the first anchor carrier is shifted by a default carrier gap (Fig. 6, ‘raster is spaced at 100 kHz grid. For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/-7.5 kHz. Thus, if only 
As to Claim 25, Xu further discloses wherein the first anchor carrier is shifted by a carrier gap specific to the UE (Fig. 6, ‘raster is spaced at 100 kHz grid. For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/-7.5 kHz. Thus, if only one NB-IoT RB is communicated in the edge band, the NB-IoT RB has to be on the raster (e.g., with small frequency error)’, ¶ 0110).
As to Claim 26, Xu further discloses wherein the first anchor carrier and the second carrier are not separated by a guardband (‘the NB-IoT technology may be deployed "in-band", utilizing resource blocks within, for example, a normal long term evolution (LTE) spectrum or Global System for Mobile communications (GSM) spectrum. In addition, NB-IoT may be deployed in the unused resource blocks within a LTE carrier's guard -band, or "standalone" for deployments in dedicated spectrum’, ¶ 0035).  
As to Claim 27, Xu further discloses wherein the first anchor carrier and the second carrier comprise NB-IoT carriers (‘the NB-IoT technology may be deployed "in-band", utilizing resource blocks within, for example, a normal long term evolution (LTE) spectrum or Global System for Mobile communications (GSM) spectrum. In addition, NB-IoT may be deployed in the unused resource blocks within a LTE carrier's guard -band, or "standalone" for deployments in dedicated spectrum’, ¶ 0035).  
As to Claim 28, Yang further discloses wherein the second carrier is associated with the first anchor carrier (‘a frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and 
As to Claim 29, Yang further discloses wherein a plurality of second carriers are received, each of which is separated from a neighboring carrier by less than 400 kHz (‘a frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency spectrum may come from a carrier of 200 kHz obtained by division in an existing GSM network, or a scattered frequency spectrum’, ¶ 0285).  In addition, the same suggestion/motivation is used as the rejection for Claim 23.
As to Claim 30, Xu further discloses wherein the receiving node is a narrowband-IoT node (‘Fig. 8 illustrates example operations 800 for wireless communication, in accordance with certain aspects of the present disclosure. The operations 800 may be performed, for example, by a wireless node, such as the UE 650 of Fig. 6. For example, the wireless node may be a NB-IoT UE or a MTC UE’, ¶ 0088).
As to Claims 32 and 39, Xu discloses a method in a narrowband (NB)-IoT node, comprising: 
receiving, from a user equipment, a first anchor carrier in standalone spectrum shifted by a carrier gap stored in the NB-IoT node (Fig. 6, ‘raster is spaced at 100 kHz 
receiving an indication on the first anchor carrier that the anchor carrier is operated as one of an inband carrier or a guardband carrier (‘Fig. 7 illustrates an example deployment 700 of NB-IoT, according to certain aspects of the present disclosure. According to certain aspects, NB-IoT may be deployed in three broad configurations. In certain deployments, NB-IoT may be deployed in-band and coexist with legacy GSM/WCDMA/LTE system(s) deployed in the same frequency band. Wideband LTE channel, for example, may be deployed in various bandwidths between 1.4 MHz to 20 MHz, and there may be a dedicated RB 702 available for use by NB-IoT, or the RBs allocated for NB-IoT may be dynamically allocated (704)’, ¶ 0085).
Xu does not expressly discloses receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication.
However, Yang discloses receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz (‘specifically, if the operation mode of the cell, that is, the first cell of the transmit-end device is the standalone operation mode, the value of the preset field may be configured to the first value such as 00. A frequency spectrum resource of a network of the first cell is different from a frequency spectrum resource corresponding to the second cell, and networking may be independently performed for the network of the first cell such as narrow band Internet of Thing by using a separate frequency spectrum. The frequency 
utilizing the first anchor carrier and the second carrier for data communication (‘if the operation mode of the cell, that is, the first cell of the transmit-end device is a guard-band operation mode, the value of the preset field may be configured to the second value such as 01. The frequency spectrum resource of the network of the first cell is a frequency spectrum resource in a guard bandwidth of the second cell. For example, networking is performed for narrow band Internet of Thing by using a frequency spectrum of a guard bandwidth of a frequency spectrum resource in an LTE network. For example, an LTE carrier of 10 MHz has a guard band of 500 kHz at each of two ends of a frequency spectrum, and each guard band may provide at least a frequency spectrum of 180 kHz for narrow band Internet of Thing’, ¶ 0286).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention so as to provide ‘receiving a second carrier in standalone spectrum, the second carrier separated from the first anchor carrier by less than 400 kHz; and utilizing the first anchor carrier and the second carrier for data communication’ as disclosed by Yang into Xu so as to effectively improve efficiency of data transmission between a transmit-end device and a receive-end device in wireless communication system, Yang ¶ 0006.  
As to Claim 24, Xu further discloses wherein the first anchor carrier is shifted by a default carrier gap (Fig. 6, ‘raster is spaced at 100 kHz grid. For NB-IoT, it has been agreed to allow a small frequency offset from the raster, e.g. +/-7.5 kHz. Thus, if only 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463